                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF CALIFORNIA

                                     MEMORANDUM

Honorable John A. Mendez                      RE: Simon Daniel LOPEZ
United States District Judge                      Docket Number: 2:07CR00117-01
Sacramento, California                            CONTINUANCE OF JUDGMENT

Your Honor:

The above matter is scheduled for judgment and sentencing on May 14, 2019. Due to scheduling
conflicts, we respectfully request judgment be continued until June 18, 2019. All parties have
agreed to this continuance.

                                      Respectfully submitted,

                                        /s/ Wendy E. Reyes

                                        Wendy E. Reyes
                                 United States Probation Officer

Dated:    May 10, 2019
          Elk Grove, California
          WER/sda


 REVIEWED BY:                  /s/ George A. Vidales
                               George A. Vidales
                               Supervising United States Probation Officer




                                                                                      REV. 03/2017
                                                                         MEMO_COURT W ORDER.DOTX
RE:      Simon Daniel Lopez
         Docket Number: 2:07CR00117-01
         CONTINUANCE OF JUDGMENT




                                    ORDER OF THE COURT

            ☒      Approved
                                   ☐        Disapproved



           5/10/2019                                        /s/ John A. Mendez
  Date                                          John A. Mendez
                                                United States District Court Judge

Attachment(s)

cc:      Quinn Hochhalter
         Assistant United States Attorney

         Christina Sinha
         Federal Defender




                                                 2
                                                                                       REV. 03/2017
                                                                          MEMO_COURT W ORDER.DOTX
